Case: 17-41277      Document: 00514590754         Page: 1    Date Filed: 08/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-41277                            August 8, 2018
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

ARMANDO ZARCO-CONTRERAS, also known as Jose Luis Bravo-Lopez,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:17-CR-1267-1


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Armando Zarco-
Contreras has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Zarco-Contreras has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41277    Document: 00514590754     Page: 2   Date Filed: 08/08/2018


                                 No. 17-41277

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2